DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on January 20, 2022.
Claim(s) 1, 8, and 12 have been amended and are hereby entered.
Claim(s) 2, 4-7, 13, 16-31, 38, and 41 have been canceled.
Claim(s) 1, 3, 8-12, 14, 15, 32-37, 39, and 40 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention cannot be categorized as a certain method of organizing human activity.  Examiner disagrees.  The category of “certain methods of organizing human activity” covers abstract ideas such as fundamental economic practices, commercial or legal interactions, and the management of personal behavior or relationships or interactions between people.  Applicant’s claimed invention falls squarely into the “certain methods of organizing human activity” category because it describes a commercial or legal interaction.  The claimed invention could be accurately described as a commercial interaction because it details the offering of a loan to a consumer, which is a commercial interaction.  It is also a legal interaction because the loan is a contract between the user and the lender.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is directed to the practical application of significantly reducing administrative costs associated with managing the consumer loan and the separate assets generated therefrom.  Examiner disagrees.  The benefit of significantly reducing administrative costs associated with managing the consumer loan and the separate assets generated therefrom is not attributable to the inclusion of any additional limitation of the claimed invention.  Therefore, it is the abstract idea, and not the additional limitations, that is responsible for the benefit, and the additional limitations do not apply the judicial exception in a meaningful way.  For this reason, the judicial exception is not integrated into a practical application, and Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is an improvement over other computer systems and qualifies as patent eligible under Step 2A of the Alice/Mayo test and provides an inventive concept under Step 2B. Examiner disagrees.  Applicant has not shown how the claimed invention has modified a computer system in such a way that any previous limitations to the computer’s performance were removed.  Applicant has also not shown how the inclusion of limitations outside of the abstract idea have provided significantly more than the abstract idea itself.  For these reasons, Applicant’s argument is non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention provides the practical application of a module for visually previewing changes to the payment terms of a consumer loan in real time.  Examiner disagrees.  The module does not improve the functioning of a computer or any technology; it does not demonstrate the application of a judicial exception by a particular machine; and it does not apply or use the judicial exception in a meaningful way.  Therefore, the inclusion of the module for visually previewing changes to the payment terms of a consumer loan in real time does not provide a practical application for the purposes of establishing patent eligibility.  Examiner finds Applicant’s argument non-persuasive.     
Applicant argued that the prior art did not teach or suggest the limitations of “wherein the flexible loan module is configured to calculate an available to withdraw balance”; “the available to withdraw balance” is lesser of “a scheduled outstanding principal balance in the original amortization schedule at a specific time minus a current outstanding principal balance at the specific time” and 
Applicant argued that the prior art did not teach or suggest “wherein the flexible loan module is configured to create one or more lines of credit based on overpayments made on the consumer loan, the one or more lines of credit being underwritten using said original loan documentation.”  Examiner disagrees.  The Manelis references discloses the re-amortization of a loan based on missed payments or overpayments (Manelis:  pgh 37), which suggests creating a line of credit based on overpayments made on the consumer loan and underwritten using said original loan documentation.  Therefore, Examiner finds Applicant’s argument non-persuasive.  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3, 8-12, 14, 15, 32-37, 39, and 40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 3, 8-12, 14, 15, 32-37, 39, and 40 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).


1. (Currently Amended) A flexible loan system for generating lines of credit from a consumer loan in ways that reduce a need for generation of additional loan documentation, directing a consumer to access funds from those lines of credit, and for providing a visual representation of a potential change to the consumer loan so as to allow the consumer to visualize an effect of the change to the consumer loan before the change to the consumer loan is accepted, the flexible loan system comprising: a processor and a memory in communication with said processor, said processor comprising a flexible loan module configured to receive consumer loan data for a consumer loan for a consumer, said consumer loan data including a principal loan amount, an amount of total payments received on the consumer loan, and an original amortization schedule; said consumer loan being underwritten using original loan documentation created during a process of loan origination; said processor further comprising a consumer loan transaction module configured to receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; wherein the flexible loan module is configured to create one or more lines of credit based on overpayments made on the consumer loan, the one or more lines of credit being underwritten using said original loan documentation; wherein the flexible loan module is configured to calculate an available to withdraw balance based on said one or more lines of credit, the available to withdraw balance being the lesser of:24873-9691-8538 v.1Appl. No. 15/833,964 Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021 Docket No. 114532.5a) a scheduled outstanding principal balance in the original amortization schedule at a specific time minus a current outstanding principal balance at the specific time; and b) an amount of the total payments received on the consumer loan minus an amount of the total payments expected at the specific time according to the original amortization schedule; said processor further comprising a consumer interface module configured to provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of said consumer loan data from the 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to receive consumer loan data for a consumer loan for a consumer, said consumer loan data including a principal loan amount, an amount of total payments received on the consumer loan, and an original amortization schedule; said consumer loan being underwritten using original loan documentation created during a process of loan origination; receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; create one or more lines of credit based on overpayments made on the consumer loan, the one or more lines of credit being underwritten using said original loan documentation; calculate an available to withdraw balance based on said one or more lines of credit, the available to withdraw balance being the lesser of: 24873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5a) a scheduled outstanding principal balance in the original amortization schedule at a specific time minus a current outstanding principal balance at the specific time; and b) an amount of the total payments received on the consumer loan minus an amount of the total payments expected at the specific time according to the original amortization schedule; provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of said consumer loan data from the consumer; the one or more modifications comprising a request for withdrawal of funds not exceeding the available to withdraw balance; provide modified consumer loan data representative of said one or more modifications to the consumer interface module suitable for display on the Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory in communication with said processor in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 8 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and memory in communication with said processor.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 8, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, ep 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 8, and 12 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 3, 8-12, 14, 15, 32-37, 39, and 40 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-12, 14, 15, 32-37, 39, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lynch (US 2006/0155639) and in view of Wickstrom (US 2017/0116669) and in further view of Manelis (2007/0027799).   

Regarding claim(s) 1:
Lynch teaches:
(Currently Amended) A flexible loan system for generating lines of credit from a consumer loan in ways that reduce a need for generation of additional loan documentation, directing a consumer to access funds from those lines of credit, and for providing a visual representation of a potential change to the consumer loan so as to allow the consumer to visualize an effect of the change to the consumer loan before the change to the consumer loan is accepted, the flexible loan system comprising: a processor and a memory in communication with said processor, said processor comprising a flexible loan module configured to receive consumer loan data for a consumer loan for a consumer, said consumer loan data including a principal loan amount, an amount of total payments received on the consumer loan, and an original amortization schedule; (Lynch: pgh 36-38.  “Customer is then queried as to whether customer may like to enter a formal deal structuring, or utilize a deal-structuring advisor…”) 
said processor further comprising a consumer loan transaction module configured to receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; (Lynch:  pgh 60-65. “Editing preferences may include a customer proposing edited preferences to DSS system to modify parameters…”)
said processor further comprising a consumer interface module configured to provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of said consumer loan data from the consumer; (Lynch:  pgh 60-65.  “…customer may enter into edit preference with the offeror through DSS system…”)
	Lynch does not teach, however, Wickstrom teaches:  
said flexible loan module being further configured to provide modified consumer loan data representative of said one or more modifications to the consumer interface module suitable for display on the visual display in real time so that the visual display may depict a visual representation of the modified consumer loan data before said payment terms are modified; (Wickstrom:  pgh 9, 242.  “In one embodiment, the present invention provides a real estate construction loan management system…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch to include the teachings of Wickstrom because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  Lynch/Wickstrom does not teach, however, Manelis teaches:  
wherein the flexible loan module is configured to calculate an available to withdraw balance based on said one or more lines of credit, the available to withdraw balance being the lesser of: 24873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021 Docket No. 114532.5a) a scheduled outstanding principal balance in the original amortization schedule at a specific time minus a current outstanding principal balance at the specific time; and b) an amount of the total payments received on the consumer loan minus an amount of the total payments expected at the specific time according to the original amortization schedule; (Manelis:  pgh 19-25.  “Central processor may manage customer account information.”)
the one or more modifications comprising a request for withdrawal of funds not exceeding the available to withdraw balance; (Manelis:  pgh 35-40.  “Transaction module may enable various transactions associated with the account, such as ATM withdrawals…”)
wherein said visual representation of the modified consumer loan data comprises a preview of a result for accepting the request for withdrawal of funds including a declining graphical representation of a remaining principal balance from a current date to an applicable payoff date together with a graphical representation of the original amortization schedule in one image.  (Manelis:  pgh 37, 68-74.  “Re-amortization module may also prompt for, receive, and process payment preference information.”)
said consumer loan being underwritten using original loan documentation created during a process of loan origination; (Manelis:  pgh 37.  “Dynamic re-amortization module may dynamically determine payment information, such as a payment schedule.  The payment information may be determined in real time.”)
wherein the flexible loan module is configured to create one or more lines of credit based on overpayments made on the consumer loan, the one or more lines of credit being underwritten using said original loan documentation; (Manelis:  pgh 37. “…re-amortization module may re-amortize a payment schedule based on a missed payment or an overpayment.”) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 3: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 1.  Wickstrom further teaches:
3. (original) The system of claim 1, wherein said flexible loan system is accessible by the consumer remotely.  (Wickstrom:  pgh 9, 240-245) 


Regarding claim(s) 8:
Lynch teaches:
8. (currently amended) A flexible loan system for providing a visual representation of a potential change to a consumer loan so as to allow a consumer to visualize an effect of the change to the consumer loan before the change is accepted, and for directing consumers to changes that may be accepted without necessitating additional loan34873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5 underwriting, the flexible loan system comprising a tangible, non-transitory computer readable medium comprising instructions executable by a computer for performing the following: receiving loan data pertaining to a flexible loan from a funding source to a consumer, said loan data comprising an original principal amount, an original periodic payment amount, an original term, an original amortization schedule, and an original payoff date; (Lynch: pgh 36-38.  “Customer is then queried as to whether customer may like to enter a formal deal structuring, or utilize a deal-structuring advisor…”)
receiving periodic payment amounts to be applied to said flexible loan; …adjusting a remaining principal balance for said flexible loan based on said periodic payment amounts; displaying a first representation of said flexible loan for said consumer, said first representation comprising: a representation of an original payment schedule for said flexible loan over said original term, including a representation of said original payoff date, a representation of a current date, a representation of a payment history for said flexible loan through said current date, and a representation of said remaining principal balance through a currently applicable payoff date; (Lynch:  pgh 60-65. “Editing preferences may include a customer proposing edited preferences to DSS system to modify parameters…”)
calculating an available to withdraw balance; (Lynch:  pgh 60-65.  “…customer may enter into edit preference with the offeror through DSS system…”)
receiving a request from said consumer to preview a result of making a potential change to the flexible loan, the potential change including a withdrawal of money, the system configured to allow entry of a withdrawal amount only if the withdrawal amount is less than or equal to said available to withdraw balance; and (Lynch:  pgh 60-65.  “…customer may enter into edit preference with the offeror through DSS system…”)
	Lynch does not specifically disclose, however, Wickstrom teaches:  
displaying a second representation of said flexible loan for said consumer in response to receiving from said consumer an indication to make said withdrawal; authorizing said withdrawal in response to said indication to make said withdrawal; and automatically modifying said flexible loan in response to said indication without having the funding source rewrite the terms of said flexible loan.  (Wickstrom:  pgh 9, 242.  “In one embodiment, the present invention provides a real estate construction loan management system…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch to include the teachings of Wickstrom because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  Lynch/Wickstrom does not teach, however, Manelis teaches:  
said flexible loan being underwritten using original loan documentation created during a process of loan origination; (Manelis:  pgh 37.  “Dynamic re-amortization module may dynamically determine payment information, such as a payment schedule.  The payment information may be determined in real time.”)
said available to withdraw balance being the lesser of: a) a scheduled outstanding principal balance in the original amortization schedule at a specific time minus a current outstanding principal balance at the specific time; and 44873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5b) an amount of the total payments received on the consumer loan minus an amount of the total payments expected at the specific time according to the original amortization schedule; (Manelis:  pgh 19-25.  “Central processor may manage customer account information.”)
receiving said request, said second representation reflecting a change to at least one of said remaining principal balance and said currently applicable payoff date, a change to said currently applicable payoff date being displayed versus said original payoff date; (Manelis:  pgh 18, 37, 68-74.  “Re-amortization module may also prompt for, receive, and process payment preference information.”)
generating one or more lines of credit based on overpayments made on the flexible loan, the one or more lines of credit being underwritten using said original loan documentation; (Manelis:  pgh 37. “…re-amortization module may re-amortize a payment schedule based on a missed payment or an overpayment.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 9: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 8.  Wickstrom further teaches:
9. (previously presented) The flexible loan system of claim 8 wherein at least one of said first and second representations of said flexible loan comprises a declining graphical representation of said remaining principal balance from said current date to said currently applicable payoff date.  (Wickstrom:  pgh 9, 242)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 10: 

10. (original) The flexible loan system of claim 8 wherein said first and second representations are displayed in a common image.  (Wickstrom:  pgh 9, 242)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 11: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 10.  Wickstrom further teaches:
11. (original) The flexible loan system of claim 10 wherein said first and second representations are displayed in an overlayed manner.  (Wickstrom:  pgh 9, 242)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 12:
Lynch teaches:
12. (currently amended) A method for providing a visual representation of a potential change to a consumer loan so as to allow a consumer to visualize an effect of the change on the consumer loan before the change is accepted, and for directing consumers to loan modifications that may be accepted without necessitating additional loan underwriting, 54873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5comprising: receiving consumer loan data for a flexible loan from a remote location and storing said consumer loan data; (Lynch: pgh 36-38.  “Customer is then queried as to 
providing the consumer with access to the flexible loan through a user interface which provides a graphical representation of the consumer loan data; (Lynch:  pgh 60-65. “Editing preferences may include a customer proposing edited preferences to DSS system to modify parameters…”)
	Lynch does not teach, however, Wickstrom teaches:  
incorporating said modification into said flexible loan only if said modification is authorized by the consumer; (Wickstrom:  pgh 9, 242.  “In one embodiment, the present invention provides a real estate construction loan management system…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch to include the teachings of Wickstrom because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  Lynch/Wickstrom does not teach, however, Manelis teaches:  
determining an available to withdraw balance in real time, the available to withdraw balance being determined from a calculation of the lesser of: a) a scheduled remaining principal balance in an original amortization schedule as of a specific date minus a remaining principal balance at the specific date; and b) the total payments received on the consumer loan minus the total payments expected as of the specific date according to the original amortization schedule; (Manelis:  pgh 18-25, 37, 68-74 “Central processor may manage customer account information.”)
providing the consumer with an option to indicate a modification to the flexible loan through said user interface, the modification comprising a withdrawal of money, the user interface directing the consumer to select a withdrawal amount that does not exceed said available to withdraw balance; generating a graphical representation of said modification via said user interface in real time; wherein the graphical representation of said modification comprises a preview of a result of accepting the modification showing a declining graphical representation of a remaining principal balance from a current date to an applicable payoff 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 14: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 12.  Lynch further teaches:
14. (original) The method of claim 12, further comprising: 64873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5 providing the consumer with an option to modify a payment amount of the flexible loan.  (Lynch:  pgh 60-65)

Regarding claim(s) 15: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 12.  Wickstrom further teaches:
15. (previously presented) The method of claim 12, wherein the graphical representation of said modification is provided together with the graphical representation of the original amortization schedule in one image.  (Wickstrom:  pgh 9, 242)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 32: 

32. (previously presented) The system of claim 1, the flexible loan module configured to receive said consumer loan data from a plurality of funding sources.  (Manelis:  pgh 18-25, 37, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 33: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 1.  Manelis further teaches:
33. (previously presented) The system of claim 1, the flexible loan module configured to receive said consumer loan data from a management database including a general ledger for the consumer loan.  (Manelis:  pgh 18-25, 37, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 34: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 1.  Manelis further teaches:
34. (previously presented) The system of claim 1, wherein the consumer interface module is configured to provide to the consumer a data entry box, entry of data into the data entry box initiating presentation of said visual representation, the data entry box limited to accept 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 35: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 1.  Manelis further teaches:
35. (previously presented) The system of claim 1, wherein the consumer interface module is further configured to accept an input initiating said withdrawal of funds.  (Manelis:  pgh 18-25, 37, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 36: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 35.  Manelis further teaches:
36. (previously presented) The system of claim 35 wherein said input initiating said withdrawal of funds comprises a Withdraw Money action button.  (Manelis:  pgh 18-25, 37-38, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 37: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 1.  Manelis further teaches:
37. (previously presented) The system of claim 1, the withdrawal of funds being automatically executable in response to an indication that the consumer is withdrawing said funds; the withdrawal of funds being provided without having a funding source initiate additional underwriting of said loan.  (Manelis:  pgh 18-25, 37-38, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 39: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 8.  Manelis further teaches:
39. (previously presented) The system of claim 8, wherein the loan data is received from the funding source through an account management database including an affiliated general ledger for the consumer loan.  (Manelis:  Fig. 2; pgh 18-25, 37-38, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  

Regarding claim(s) 40: 
The combination of Lynch/Wickstrom/Manelis, as shown in the rejection above, discloses the limitations of claim 12.  Manelis further teaches:
40. (previously presented) The method of claim 12 wherein the available to withdraw balance is calculated from the consumer loan data using a processor including a flexible7 4873-9691-8538 v.1Appl. No. 15/833,964Amdt. Dated January 20, 2022Reply to Office Action of October 20, 2021Docket No. 114532.5loan module, the processor in remote communication with loan origination systems maintained by more than one funding source.  (Manelis:  pgh 18-25, 37-38, 68-74)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified automated processes of Lynch/Wickstrom to include the teachings of Manelis because “The structuring of deals for customers has traditionally been a protracted and inefficient process.” (Lynch: pgh 2).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Kajicek (US 20190318423) discloses a system and method for issuing and managing flexible loans.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	March 7, 2022


	/KELLY S. CAMPEN/             Primary Examiner, Art Unit 3691